Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered March 13, 2012, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree and sentencing him to concurrent terms of six months, unanimously affirmed.
Since defendant was sentenced to a term of incarceration of longer than 60 days (see Penal Law § 60.35 [8]), he was required to seek relief from his mandatory surcharge payments by way of *491a CPL 420.10 (5) motion for resentencing. Defendant’s claims that he was entitled to a financial hardship hearing pursuant to CPL 420.40, and that the hearing should have been held at the time of his sentencing, are not supported by the applicable statutes. Rather, any application for relief from his surcharges is to be entertained in postsentence proceedings (see People v Bradley, 249 AD2d 103 [1st Dept 1998], lv denied 92 NY2d 923 [1998]; People v Wheeler, 244 AD2d 277 [1st Dept 1997]).
Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Manzanet-Daniels and Gische, JJ.